  Case 3:21-cv-00013-BAJ-SDJ                     Document 1   01/06/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF LOUISIANA

------------------------------------------------------
AURLISA ISOM                                           :
                                                       :
                  Plaintiff                            :
                                                       :   CIVIL ACTION: _____________
         v.                                            :
                                                       :   JUDGE
LOUISIANA OFFICE OF                                    :
JUVENILE JUSTICE                     AND               :
WILLIAM SOMMERS, IN HIS                                :   MAGISTRATE JUDGE
OFFICIAL CAPACITY AS DEPUTY                            :
SECRETARY OF THE LOUISIANA                             :
OFFICE OF JUVENILE JUSTICE                             :   JURY TRIAL REQUESTED
                                                       :
                                                       :
                  Defendant                            :
-----------------------------------------------------

                                                  COMPLAINT



                                 I.        PRELIMINARY STATEMENT

         1.       The Plaintiff, Aurlisa Isom, a qualified person with a disability, contends that

Defendants unlawfully denied her an available position for which she was qualified because of

her disability. She brings this action for injunctive, declaratory, and monetary relief against the

Defendant for violation of her rights under Title I of the Americans with Disabilities Act, 42

U.S.C. §121101, Title II of the Americans with Disabilities Act, 42 U.S.C. §12132 and §504 of

the Rehabilitation Act of 1973, as amended, 29 U.S.C. §794, et seq.



                                           II.       JURISDICTION

         2.       The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §§1331 and

1343(4). Declaratory relief is sought pursuant to 28 U.S.C. §§2201 and 2202.
  Case 3:21-cv-00013-BAJ-SDJ            Document 1      01/06/21 Page 2 of 6




                                        III.    PARTIES

       3.      Plaintiff, AURLISA ISOM, is a resident of New Orleans, Louisiana. The Plaintiff

was diagnosed with Multiple Myeloma, an incurable bone cancer in 2010. As a result of her

condition, she has occasional back pain causing her to walk slower or have difficulty getting up

or down. Plaintiff does not currently take any medications for her condition but uses other

mitigating measures to cope with the sporadic pain. Plaintiff sought employment from the

Louisiana Office of Juvenile Justice

       4.      Defendant, the Louisiana Office of Juvenile Justice (OJJ), operates the

correctional facilities and services for youth in Louisiana, including the Bridge City Center for

Youth in Jefferson Parish, Louisiana (hereinafter BCCY). It is also responsible for all children

adjudicated delinquent and assigned to their care by the court system, either for supervision or

custody in residential placement or its secure care facilities. As part of its operations, Defendant

regularly employs social workers.

       5.      Defendant William Sommers is the Deputy Secretary of OJJ. The Deputy

Secretary is appointed by Governor of Louisiana and serves as the agency head of OJJ. He is

responsible for all OJJ operations.

                               IV.     STATEMENT OF FACTS

       6.      On March 23, 2018, Plaintiff applied for a job at Bridge City Center for Youth as

a Social Worker III. Plaintiff was given a Conditional Offer of Employment.

       7.      Plaintiff has over twenty years of experience as a Social Worker. Plaintiff is and

has been, since before March 2018, able to perform all the essential of being a Social Worker at

OJJ.

       8.      As part of the application process, Plaintiff completed a pre-employment health

history questionnaire. Plaintiff completed this form twice, once on March 6, 2018 and again on



                                         2
  Case 3:21-cv-00013-BAJ-SDJ            Document 1      01/06/21 Page 3 of 6




March 19, 2018. The health history questionnaire, created and distributed by Defendant, required

Plaintiff to disclose any pre-existing conditions and obtain a medical release from her treating

physician.

       9.      Plaintiff disclosed her disability on both pre-employment health history

questionnaires. Plaintiff also disclosed her diagnosis to BCCY’s physician who performed a

physical examination on March 8, 2018.

       10.      Plaintiff was diagnosed in 2010 with Multiple Myeloma, an incurable bone

cancer. Plaintiff does not currently take any medication for the condition and sees her oncologist

only once every six months. Plaintiff sporadically experiences back pain because of her

condition, which causes her to walk more slowly or take extra time completing tasks. Plaintiff

treats the back pain with ibuprofen as needed.

       11.     Plaintiff underwent a pre-employment physical at BCCY facilities. The physical

was performed by a physician designated by OJJ. Due to an elevated blood pressure reading,

Plaintiff was required to have an additional physical performed by her primary care physician.

       12.     Plaintiff’s primary care physician, Dr. DeGrange, performed a second physical

examination on Plaintiff on March 21, 2018. Dr. DeGrange cleared Plaintiff for work with no

restrictions. By obtaining medical clearance from Dr. DeGrange, Plaintiff fulfilled the obligation

set by Defendant in its pre-employment health history questionnaire.

       13.     Plaintiff’s Conditional Offer of Employment listed her start date as March 26,

2018. Plaintiff arrived at BCCY on the morning of March 26, 2018 to start work and was met by

Human Resources personnel Sharonda Smith. Ms. Smith had questions for Plaintiff regarding

her disability and had taken notes regarding Plaintiff’s disability before the conversation began.




                                         3
  Case 3:21-cv-00013-BAJ-SDJ            Document 1      01/06/21 Page 4 of 6




        14.     Before ever being allowed to perform her work duties, Plaintiff was informed by

Ms. Sharonda Smith that she could not have the job of Social Worker III because of her

disability.

        15.     Due to Defendant’s acts of discrimination Plaintiff has suffered economic injury,

and damage to her emotional well-being and professional development.

        16.     Plaintiff filed a complaint of discrimination with the Equal Employment

Opportunity Commission in 2018 and has exhausted her administrative remedies. Plaintiff

received a notice of the right to sue from the EEOC on October 8, 2020.

        17.     Plaintiff is unemployed but remains ready, willing, and able to accept and being

working at the which applied for in March 2018.



                       V.     FIRST CAUSE OF ACTION

        18.     The allegations contained in paragraphs 3-14 are repeated and realleged as if set

forth fully herein.

        19.     Defendant's actions in refusing to hire Plaintiff, who was otherwise qualified for

the available position, solely because of Plaintiff’s disability constitute employment discrimi-

nation against a qualified disabled person, in violation of Title I of the Americans with

Disabilities Act, 42 U.S.C. §121101.



                            VI.     SECOND CAUSE OF ACTION

        20.     The allegations contained in paragraphs 3-14 are repeated and realleged as if set

forth fully herein.

        21.     Defendant's actions in refusing to hire Plaintiff, who was otherwise qualified for

the available position, solely because of Plaintiff’s disability constitute employment discrimi-



                                        4
  Case 3:21-cv-00013-BAJ-SDJ            Document 1       01/06/21 Page 5 of 6




nation against a qualified disabled person, in violation of under Title II of the Americans with

Disabilities Act, 42 U.S.C. §12132.



                              VII.    THIRD CAUSE OF ACTION

        22.     The allegations contained in paragraphs 3-14 are repeated and realleged as if set

forth fully herein.

        23.     Defendant's actions in refusing to hire Plaintiff, who was otherwise qualified for

the available position, solely because of Plaintiff’s disability constitute employment discrimi-

nation against a qualified disabled person, in violation of §504 of the Rehabilitation Act of 1973,

29 U.S.C. §794.



                              VIII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court:

        A.      Assume jurisdiction of this action;

        B.      Declare that the policies and regulations of the Defendant which discriminate

against otherwise qualified persons because of their disability are in violation of federal law

under Title I and Title II of the Americans with Disabilities Act and the Rehabilitation Act of

1973.

        C.      Issue a Permanent Injunction requiring that Defendants provide Plaintiff with

employment as a Social Worker for Bridge City Center for Youth, or similar facility or program,

on, at least, the same terms and conditions as the job she was conditionally offered in 2018.

        D.      Award the Plaintiff back pay, benefits of employment, and compensatory

damages.

        E.      Award the Plaintiff her costs and reasonable attorney's fees.



                                         5
Case 3:21-cv-00013-BAJ-SDJ        Document 1      01/06/21 Page 6 of 6




   F.     Award such other relief as the Court may deem just, necessary, and proper.

   Respectfully submitted this 6th day of January, 2021.



                                               AURLISA ISOM

                                               By her attorneys,




                                               /s/ Ronald K. Lospennato _
                                               Ronald K. Lospennato, LA Bar No. 32191
                                               Emma Douglas, LA Bar No. 39076
                                               DISABILITY RIGHTS LOUISIANA
                                               8325 Oak Street
                                               New Orleans, LA 70118
                                               Telephone: 504-208-4679
                                               Facsimile: 504-335-2890
                                               Email: rlospennato@disabilityrightsla.org




                                   6
